1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 30,999

10 RAWLE NICHOLAS,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
13 David I. Rupp, District Judge

14 Gary K. King, Attorney General
15 William Lazar, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Jacqueline L. Cooper, Acting Chief Public Defender
19 Will O’Connell, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 VIGIL, Judge.

24          Defendant appeals numerous convictions arising from a domestic dispute. In

25 particular, he attacks the sufficiency of the evidence to support the convictions. In our
 1 second notice, we proposed to affirm all but one of the convictions. We proposed to

 2 reverse the conviction for criminal damage to property of another pursuant to State v.

 3 Powels, 2003-NMCA-090, 134 N.M. 118, 73 P.3d 256. The State has responded that

 4 it does not contest that reversal. With regard to the remaining convictions, Defendant

 5 continues to argue that the evidence was insufficient. He does not, however, present

 6 us with any further law, facts, or arguments or point out any errors in our analysis.

 7 Therefore, we continue to rely on our proposal regarding the sufficiency of the

 8 evidence as stated in our first calendar notice. See State v. Sisneros, 98 N.M. 201,

 9 202-03, 647 P.2d 403, 404-05 (1982).

10        For the reasons set out in the first calendar notice, we affirm the convictions of

11 false imprisonment, two counts of interference with communications, assault on a

12 household member, and battery of a household member. The conviction for criminal

13 damage to property is reversed. This case is remanded to the district court to vacate

14 the conviction for criminal damage to property and to resentence Defendant.

15        IT IS SO ORDERED.

16                                                 _______________________________
17                                                 MICHAEL E. VIGIL, Judge
18 WE CONCUR:


19 _________________________________
20 CYNTHIA A. FRY, Judge



                                              2
1 _________________________________
2 LINDA M. VANZI, Judge




                                  3